
	
		I
		111th CONGRESS
		2d Session
		H. R. 4968
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Ms. Giffords
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the National Science Foundation to award
		  grants for implementing or expanding research-based reforms in master’s and
		  doctoral level STEM education that emphasize preparation for diverse careers in
		  the STEM workforce.
	
	
		1.21st century graduate
			 education
			(a)In
			 generalThe Director of the National Science Foundation shall
			 award grants, on a competitive, merit-reviewed basis, to institutions of higher
			 education to implement or expand research-based reforms in master’s and
			 doctoral level STEM education that emphasize preparation for diverse careers in
			 the STEM workforce, including at diverse types of institutions of higher
			 education, in industry, and at government agencies and research
			 laboratories.
			(b)Uses of
			 fundsActivities supported by grants under this section may
			 include—
				(1)creation of
			 multidisciplinary or interdisciplinary courses or programs that formalize
			 collaborations for the purpose of improved student instruction and research in
			 STEM;
				(2)expansion of
			 graduate STEM research opportunities to include interdisciplinary research
			 opportunities and research opportunities in industry, at Federal laboratories,
			 and at international research institutions or research sites;
				(3)development and
			 implementation of future faculty training programs focused on improved
			 instruction, mentoring, evaluation, and support of undergraduate STEM
			 students;
				(4)support and
			 training for graduate students to participate in instructional activities
			 beyond the traditional teaching assistantship, and especially as part of
			 ongoing educational reform efforts, including at K–12 schools and at primarily
			 undergraduate institutions;
				(5)development and
			 implementation of seminars, workshops, and other professional development
			 activities that increase the engagement and education of graduate students in
			 the innovation and technology transfer process;
				(6)development and
			 implementation of seminars, workshops, and other professional development
			 activities that increase the ability of graduate students to effectively
			 communicate their research findings to technical audiences outside of their own
			 discipline and to nontechnical audiences;
				(7)expansion of
			 successful STEM reform efforts beyond a single academic unit to other STEM
			 academic units within an institution; and
				(8)research on
			 teaching and learning of STEM at the graduate level related to the proposed
			 reform effort, including assessment and evaluation of the proposed reform
			 activities and research on scalability and sustainability of approaches to
			 reform.
				(c)Selection
			 process
				(1)ApplicationsAn
			 institution of higher education seeking a grant under this section shall submit
			 an application to the Director at such time, in such manner, and containing
			 such information as the Director may require. The application shall include, at
			 a minimum—
					(A)a description of
			 the proposed reform effort;
					(B)in the case of
			 applications that propose an expansion of a previously implemented reform
			 effort, a description of the previously implemented reform effort;
					(C)evidence of
			 institutional support for, and commitment to, the proposed reform effort,
			 including long-term commitment to implement successful strategies from the
			 current reform effort beyond the academic unit or units included in the grant
			 proposal; and
					(D)a description of
			 the plans for assessment and evaluation of the grant proposed reform
			 activities.
					(2)Review of
			 applicationsIn selecting grant recipients under this section,
			 the Director shall consider at a minimum—
					(A)the likelihood of
			 success in undertaking the proposed effort at the institution submitting the
			 application, including the extent to which the faculty, staff, and
			 administrators of the institution are committed to making the proposed
			 institutional reform a priority of the participating academic unit or
			 units;
					(B)the degree to
			 which the proposed reform will contribute to change in institutional culture
			 and policy such that a greater value is placed on preparing graduate students
			 for diverse careers in the STEM workforce;
					(C)the likelihood
			 that the institution will sustain or expand the reform beyond the period of the
			 grant; and
					(D)the degree to
			 which scholarly assessment and evaluation plans are included in the design of
			 the reform effort.
					
